DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/15/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Method claim 18 depends from method claim 14.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a power supply device configured to apply RF voltages with different polarities to the first and second electrode assembly to generate a RF electric field in the directions perpendicular to the spatial axis to confine ions, and separately apply DC voltages to the first and second electrode assemblies to generate a certain DC voltage difference, 
Claims 2-13 and 15-26 are allowed due to being dependent from allowable independent claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Hanway Chang
July 23, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881